Citation Nr: 0511192	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  03-15 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for uterine fibroids, post-
operative, also claimed as abdominal mass and unspecified 
gynecological condition (uterine fibroids).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that denied the veteran's claim of 
entitlement to service connection for uterine fibroids, post-
operative, also claimed as abdominal mass and unspecified 
gynecological condition.  The veteran perfected a timely 
appeal of this determination to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

The record indicates that the veteran underwent a total 
abdominal hysterectomy, right salpingo-oophorectomy, lysis of 
adhesions, in December 2002.  Her post-operative diagnosis 
was large myomatous uterus with menometrorrhagia, anemia, 
dysmenorrhea, and dyspareunia and extensive right adnexal 
adhesions and bowel adhesions to the right adnexa.  The 
record indicates that the veteran was first notified that she 
had fibroids in a July 1989 report from her private physician 
indicating that an ultrasound of her pelvis confirmed fibroid 
tumors in her uterus.  Prior to this time there is no mention 
in the record or the service medical records that the veteran 
suffered from fibroids or another unspecified gynecological 
condition.  Instead, the record indicates that the veteran 
may have an umbilical hernia.  This was noted on her service 
separation examination in November 1981 and she has since 
been service-connected for this condition.  The Board notes, 
however, that in the December 2002 operation report, the 
physician who performed the veteran's hysterectomy noted that 
an inspection was conducted for any hernia during the 
operation and that there was no hernia present.  The 
physician commented that instead of a hernia, the symptoms 
previously felt to be a hernia were "felt to be due to the 
pedunculated and subserosal fibroids pressing on the 
underside of her umbilicus."  If so, this may indicate the 
presence of fibroids as early as the veteran's separation 
examination in November 1981.  In addition, the Board notes 
that the tumors removed from the veteran in December 2002 
were quite large indicating that these tumors may have been 
incubating and growing for quite some time. 

Despite this evidence, however, the veteran was not afforded 
a VA examination in connection with her claim.  The Board 
therefore finds that a VA examination is warranted to 
determine the current nature, extent and etiology of the 
veteran's current gynecological condition, and to determine 
if the veteran's condition was caused by or had its onset 
during service.  Pursuant to the VCAA, such an examination is 
necessary to adjudicate the veteran's claim.  See 38 U.S.C.A 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 3.307, 3.309 
(2004).

Prior to conducting the examination, the RO must associate 
with the claims folder any outstanding records of the 
veteran's treatment for her condition.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c).  And to the extent that the 
veteran has received regular treatment at any VA facility the 
RO should update the claims file to include any medical and 
treatment records for this condition from any such facility.  
In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). 

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that she identify all VA and non-
VA health care providers, other than 
those already associated with the claims 
file, that have treated her since service 
for fibroids or other related 
gynecological condition, including any 
records of the veteran's treatment for 
this condition at any VA facility.  The 
aid of the appellant in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
appellant should be informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the current nature and extent of any 
fibroids or other gynecological condition 
found to be present, including any 
residuals of the veteran's December 2002 
hysterectomy.  All necessary special 
studies or tests should be accomplished.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of fibroids 
or other gynecological condition found to 
be present, including any residuals of 
the veteran's December 2002 hysterectomy.  
If the examiner diagnoses the veteran as 
having such a disability, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's disability or disabilities was 
caused by or had their onset during 
service.  In this regard, the examiner is 
requested to comment on the December 2002 
operation report noting that no umbilical 
hernia was found to be present and 
indicating that the symptoms previously 
felt to be a hernia were "felt to be due 
to the pedunculated and subserosal 
fibroids pressing on the underside of her 
umbilicus."  The examiner should also 
comment on reports contained in the 
veteran's service medical records and 
post-service records noting the presence 
of an umbilical hernia in service, and 
noting complaints of abdominal or stomach 
pain and urinary tract infections in 
service and shortly thereafter.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claims.  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




